Citation Nr: 1107979	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1951.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In November 2008, the Board found that new and material evidence 
had not been submitted to reopen the claim for entitlement to 
service connection for an eye disorder and denied the claim.  The 
Veteran appealed this denial to the Court of Appeals for Veterans 
Claims (Court).   In June 2010, the Court issued a memorandum 
decision vacating the Board's November 2008 decision and 
remanding the case back to the Board.  The appeal was returned to 
the Board and in a November 2010 decision, the Board reopened the 
claim for service connection for an eye disorder and remanded the 
claim for additional development.  The matter has now returned to 
the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a November 2010, the Board found that the new and material 
evidence had been submitted to reopen the Veteran's claim for 
service connection for an eye disorder.  The reopened claim was 
then remanded to allow for the scheduling of a VA examination to 
determine the nature and etiology of the claimed eye condition.  
A VA eye examination was conducted in November 2010, and while 
the examination report is not entirely clear with respect to the 
identified eye disorders, the examining physician appears to have 
diagnosed glaucoma, blepharochalasis, and an inferior field haze.  
The VA examiner determined that the Veteran's inferior field haze 
was not related to glaucoma or the superficial skin burns 
incurred during service, but was instead more likely than not due 
to blepharochalasis.

The Board finds that the November 2010 VA eye examination is not 
responsive to the Board's November 2010 remand instructions.  The 
Board's remand ordered that the VA examiner should identify any 
present eye disorder and then opine whether it was at least as 
likely as not related to active duty service.  The examiner 
appears to have diagnosed multiple eye disorders, and while an 
opinion was provided addressing the etiology of the Veteran's 
blurry lower field vision, no opinions were issued regarding the 
Veteran's glaucoma or blepharochalasis.  Where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App 268 (1998).  Accordingly, the case must be remanded to ensure 
compliance with the November 2010 Board remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Return the claims folder to the VA eye 
examiner who performed the November 2010 VA 
examination.  If the examiner is not 
available, the claims folder and a copy of 
this remand should be provided to an examiner 
with the necessary expertise to render a 
medical opinion in this case.  The claims 
folder or copies of relevant evidence from 
the claims folder, and a copy of this remand 
must be made available to and be reviewed by 
the examiner.  

The examiner should review the claims folder 
and provide an addendum report that clearly 
identifies all diagnosed eye disorders.  The 
examiner should then issue medical opinions 
addressing whether each eye disorder  
(including glaucoma and blepharochalasis) is 
at least as likely as not (a 50 percent or 
better probability) etiologically related to 
an incident of active duty service, including 
the Veteran's facial burns in July 1951.  The 
examiner should provide the full 
rationale for any expressed opinion. 

2.  If the benefit sought on appeal is not 
fully granted, issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



